ORDER
PER CURIAM.
Movant appeals the denial of his Rule 27.26 (now repealed) motion for post conviction relief. As sentence was pronounced and the Rule 27.26 motion filed before January 1, 1988, all proceedings continue to be bound by that rule. Hensley v. State, 753 S.W.2d 88 (Mo.App.E.D.1988).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have- been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).